IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-20547
                           Summary Calendar



HARRY L BOWLES

                  Plaintiff - Appellant

     v

HARRIS COUNTY, TEXAS

                  Defendant - Appellee

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-00-CV-1069
                         --------------------
                           January 22, 2003

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Following an almost ephemeral detention, Harry Bowles filed

suit against Harris County, Texas, and its constable alleging,

amongst other charges, a violation of 42 U.S.C. § 1983.    The

district court granted summary judgment against Bowles and,

pursuant to 42 U.S.C. § 1988, awarded Harris County attorneys’

fees.    Bowles here contests that award.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20547
                                 -2-

     The district court granted summary judgment against Bowles

exactly because he failed to present a prima facie case.    For the

same reason, this court recently upheld that grant of summary

judgment.   Bowles v. Cheek, No. 01-21007 (5th Cir. Jun. 5, 2002)

(unpublished) (noting the absence of any evidence tending to show

a policymaker).    It is well within the district court’s

discretion to grant attorneys’ fees to prevailing defendants in

§ 1983 litigation where the plaintiff fails to make out a prima

facie case.   See Myers v. City of West Monroe, 211 F.3d 289, 293

(5th Cir. 2000).

     Accordingly, the ruling of the district court is AFFIRMED.